Citation Nr: 0031167	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a November 1967 rating decision was clearly and 
unmistakably erroneous for denying a compensable evaluation 
for a thoracic spine disability (compression fractures, T5-
T8).

2.  Whether a November 1967 rating decision was clearly and 
unmistakably erroneous for denying a compensable evaluation 
pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1962 to March 1965.

In December 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, determined 
that the RO in Hartford, Connecticut, did not commit clear 
and unmistakable error (CUE) in a November 1967 decision by 
not assigning a compensable evaluation for a thoracic spine 
disability (compression fractures, T5-T8) or a compensable 
evaluation pursuant to 38 C.F.R. § 3.324.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for a 
finding of CUE in the 1967 decision.  He did not, however, 
"perfect" a timely appeal after the RO notified him in 
February 1996 that it had denied his claims for higher 
ratings for the residuals of his service-connected thoracic 
spine disability, left rib fractures, and right shoulder 
fracture.  Consequently, the Board issued a decision in June 
1997 dismissing those claims.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (2000) (an appeal to the 
Board consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal); see also Roy 
v. Brown, 5 Vet. App. 554, 555 (1993).  Therefore, the only 
issues currently before the Board concern his allegations of 
CUE in the 1967 RO decision.


FINDINGS OF FACT

1.  X-rays taken of the veteran's thoracic spine during 
service in July 1964 disclosed that he had a demonstrable 
deformity of his 6th thoracic vertebra (T6), as a residual of 
a recent compression fracture sustained in a motor vehicle 
accident while on active duty; the deformity again was 
documented during his February 1965 service separation 
examination.


2.  On June 27, 1967, the veteran filed a claim for VA 
compensation benefits for residuals of the vertebral 
fracture; when subsequently examined by VA doctors in 
September 1967 in connection with his claim, there continued 
to be X-ray evidence of the demonstrable deformity at T6.

3.  In November 1967, the RO granted service connection for 
the thoracic spine disability (the residuals of compression 
fractures, inclusive of T6) and assigned a noncompensable 
rating of 0 percent effective from the date of the veteran's 
claim; the RO also granted service connection for other 
fractures sustained to the left ribs and right scapula in the 
motor vehicle accident during service and rated them as 
0 percent disabling as well, also effective from the date of 
the claim.

4.  The RO's election not to assign an initial 10 percent 
compensable rating for the thoracic spine disability was not 
reasonably supported by the medical and other evidence of 
record at the time of that decision; it was fatally flawed 
and not based on the existing legal authority.


CONCLUSIONS OF LAW

1.  The RO committed CUE in the November 1967 decision by not 
assigning an initial 10 percent compensable rating for the 
thoracic spine disability.  38 U.S.C.A. § 4005 (1967) (now 
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. §§ 3.104(a), 
3.105(a), 3.400(k), 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5291 (1967 & 2000).

2.  In light of the above finding of CUE in the RO's November 
1967 decision, there is no legal basis of entitlement to a 10 
percent rating on this same theory for multiple 
noncompensable service-connected disabilities.  38 C.F.R. 
§ 3.324 (1967); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that the RO in Hartford committed CUE in 
a November 1967 decision by not assigning a compensable 
evaluation of 10 percent for a "demonstrable deformity" 
related to his service-connected thoracic spine disability 
(compression fractures, T5-T8) or, alternatively, for not 
assigning a compensable evaluation of 10 percent pursuant to 
38 C.F.R. § 3.324 for multiple service-connected 
disabilities-all rated at the noncompensable level of 0 
percent.  And because of the CUE in that decision, he wants 
compensation at the 10-percent level retroactive to June 27, 
1967, the date of receipt of his original claim.

There is a letter of record confirming that the RO in 
Hartford appropriately notified the veteran of the November 
1967 rating decision, on December 6, 1967, and he did not 
thereafter timely appeal.  See 38 U.S.C.A. § 4005 (1967) 
(which is now 38 U.S.C.A. § 7105); see also the current 
implementing regulations 38 C.F.R. §§ 20.200, 20.302, 20.303, 
20.304, 20.305, 20.306 (2000).  Thus, the November 1967 
decision is final and binding on him based on the evidence 
then of record-absent collateral attack establishing CUE in 
that decision.  38 C.F.R. §§ 3.104(a), 3.105(a), 20.1103 
(2000); cf. Best v. Brown, 10 Vet. App. 322 (1997) (veteran's 
claim of CUE dismissed because the rating decision at issue 
was not final).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, for there to be a valid claim of CUE in a prior 
final, unappealed decision, either the correct facts as they 
were known at the time in question were not before the 
adjudicator or the legal provisions effective at that time 
were improperly applied; conversely, a mere difference of 
opinion in the outcome of the adjudication, or how the RO 
weighed or evaluated the evidence, or a failure in the "duty 
to assist," are not grounds for a finding of CUE.  See 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); 
Glynn v. Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) 
v. Brown, 8 Vet. App. 44 (1995); Luallen v. Brown, 8 Vet. 
App. 92 (1995); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) (Court recognized in Russell, Glynn and Mason, 
that a viable claim of CUE must be premised on the RO's 
clear failure to consider certain highly probative evidence 
in the first instance versus asking that the Board reweigh or 
reevaluate the evidence reviewed by the RO in the prior final 
rating decision).

Moreover, the Court has stated that CUE is a very specific 
and rare kind of error of fact or law that is "undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made," and that, but for the error, the result 
of the adjudication would have been manifestly different.  
Russell, 3 Vet. App. at 313-14.  It also is important to bear 
in mind that a finding of CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question, and not on the current state of the law.  
See Damrel v. Brown, 6 Vet. App. 242 (1994).  Finally, to 
raise a valid claim of CUE, the Court has held that an 
appellant must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), en banc review denied, 6 
Vet. App. 162 (1994).  Here, for the reasons discussed below, 
the Board finds that the veteran satisfies all of these 
threshold legal requirements-both insofar as the adequacy of 
his pleading of CUE and the actual merits of his arguments 
for favorable disposition.

The evidence of record at the time of the RO's November 1967 
decision consisted of the veteran's service medical and 
personnel records, his application for VA compensation 
benefits for residuals of the thoracic fracture, which the RO 
received on June 27, 1967, an August 1967 statement from his 
private physician, and the reports of VA general medical and 
orthopedic evaluations conducted in September 1967.

The veteran's service medical and other records indicate that 
he was hospitalized for about 2 weeks from June to July 1964 
for treatment of several injuries sustained in a motor 
vehicle accident, causing compression fractures of his 5th, 
6th, 7th, and 8th thoracic (dorsal) vertebrae, without spinal 
cord compression, as well as simple fractures of his 6th and 
7th ribs on his left side and a fracture of his right 
scapula.  He also developed traumatic, non-tension type, 
pneumothorax in his right lung with associated hemothorax.  
During his recovery, he had to wear a body cast covering his 
torso area to stabilize his thoracic vertebrae and, although 
there was only a minimal ("not great") amount of 
compression of most of his thoracic vertebrae, that was not 
the case with his 6th thoracic vertebra as an X-ray taken of 
this area in July 1964 showed that it was reduced, 
anteriorally, by "1/3 its normal diameter" in the lateral 
view.  Consequently, the examining radiologist indicated that 
it was the "most involved" of the thoracic vertebrae.  The 
veteran reportedly "was not in great distress" while 
hospitalized, and he did not experience any recurrence of 
back pain after beginning ambulation.  But he did, however, 
receive temporary limited duty profiles, restricting the 
level of his physical activity and training (no prolonged 
standing, lifting, marching or other strenuous activity) once 
he returned to duty.  The later dated records from service, 
pertaining to his follow-up treatment, show that his 
fractures continued to heal satisfactorily.  Nevertheless, 
while completing a medical history questionnaire during his 
February 1965 separation examination, he reiterated that he 
had worn a body cast for 6 weeks, followed by a back brace, 
as a result of the injury to his thoracic vertebrae, and 
although the examining physician did not detect any 
functional impairment related to the injury during the 
objective clinical portion of the evaluation, he indicated 
nonetheless that there was a definite "deformity" of the 
vertebral spine secondary to the fracture.  The veteran's 
period of active duty ended the following month, in March 
1965.

The August 1967 statement from the private physician 
indicated that on gross examination of the veteran's back 
there were "no apparent deviations from the norm."  But the 
private physician also indicated that an actual X-ray was 
necessary for further clinical workup to really determine the 
extent of the injury and impairment.  So he recommend this to 
"recheck" the veteran's status.

The veteran underwent an X-ray of his thoracic spine during 
the September 1967 VA examinations, and it showed "very 
slight wedging" of the bodies of T5-T8 as a residual of the 
fracture in service.  The remainder of those examinations 
was essentially unremarkable otherwise, despite the few 
complaints that he had, as there were no objective clinical 
indications of pain, painful motion, or tenderness along his 
spine, or any signs of limitation of motion or muscle spasm 
("rigidity of the muscle").  There also were no indications 
of any neurological impairment, e.g., motor weakness, sensory 
loss, diminished deep tendon reflexes, etc., and in assessing 
the veteran's overall status, the orthopedic examiner 
indicated there were "no remarkable physical findings" at 
that time and, as a result, "[n]o disability."

The governing regulation in 1967, 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1967), provided ratings of 60 percent 
and 100 percent for residuals of fractured vertebrae 
depending upon whether there was cord involvement (100 
percent); but if not, the disability still required abnormal 
mobility needing a neck brace (60 percent).  In all other 
cases, such as here, the disability was rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the fractured vertebral 
body.  The applicable diagnostic criteria pertaining to 
limitation of motion of the thoracic spine, in turn, provided 
a maximum rating of 10 percent if it was "severe."  38 
C.F.R. § 4.71a, Diagnostic Code 5291 (1967).  However, 
another provision of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, also extant in November 1967, provided 
that, "[i]n every instance where the minimum schedule 
evaluation requires residuals and the schedule does not 
provide a [0 percent] evaluation, a [0 percent] evaluation 
will be assigned when the required residuals are not shown."  
38 C.F.R. § 4.31 (1967) (added to Part 4 in 1961).

Clearly, the clinical findings in service, the statement from 
the private physician after service in August 1967, and the 
reports of the September 1967 VA medical examinations do not 
support the claim of CUE insofar as the veteran experiencing 
the necessary degree of pain, painful motion, limitation of 
motion, or muscle spasm.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5285, 5291 (1967); but see also 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1967).  Indeed, all of the doctors, without 
exception, who had examined him prior to the RO's November 
1967 decision ultimately had concluded that he did not have 
any significant extent of functional impairment in either of 
these critical respects.  But regardless, that was not the 
only possible basis for receiving a compensable rating of 10 
percent in 1967 under Code 5285 since such a rating also was 
possible if there was probative evidence of a "demonstrable 
deformity" of the vertebral body in question-which in this 
particular instance was T6.  And there were several repeated 
references in the record at the time of the RO's decision to 
such a deformity.

The demonstrable deformity initially was very clinically 
evident during service in July 1964 when X-rays of the 
veteran's thoracic spine revealed that his T6 vertebra had 
been reduced (compressed) by "1/3 its normal diameter," 
meaning that it was only 2/3 its normal size, and the same 
"deformity" secondary to the fracture subsequently was 
documented again during his February 1965 separation 
examination.  However, that was not all, there also was 
additional clinical evidence of this after service as another 
X-ray taken of his thoracic spine during the September 1967 
VA examination continued to show that he had a "wedging" of 
the T6 vertebral body, albeit only "very slight."  But it 
was definitely a demonstrable deformity nonetheless, and 
repeatedly so, and there was absolutely no countervailing 
medical evidence to the contrary suggesting otherwise.  
The August 1967 statement from the private physician was 
based entirely on an external examination of the area in 
question, which did not include an actual X-ray.  Obviously 
then, the demonstrable deformity at T6 could not possibly 
have been evident-to the naked eye-during that evaluation, 
and the private physician even acknowledged this diagnostic 
deficiency himself by recommending the veteran also undergo 
X-ray studies of his thoracic spine to determine 
("recheck") the extent of his injury and the resulting 
impairment.  Consequently, it was CUE for the RO to have 
concluded differently because that totally changed the 
eventual outcome of the case and, hence, the November 1967 
decision must be overturned-but only to the extent that the 
RO did not assign the minimum compensable rating of 
10 percent for the thoracic spine disability.  This, in turn, 
means the veteran is entitled to retroactive compensation at 
the 10-percent level dating back to June 27, 1967, because 
that was when the RO received his claim for this benefit.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(k).

Since, however, the veteran was entitled to the minimum 
compensable rating of 10 percent for his thoracic spine 
disability as of June 27, 1967, he could not, as a matter of 
law, have also concurrently received a 10 percent rating 
under the provisions of 38 C.F.R. § 3.324 (1967) because all 
of his service-connected disabilities were no longer rated at 
the noncompensable level of 0 percent.  Only the residuals of 
the fractures of his ribs and scapula were, but not his 
thoracic spine disability, and the threshold requirement for 
application of 38 C.F.R. § 3.324 required that none of his 
service-connected disabilities have been rated compensable in 
degree.  Furthermore, that was irrespective of any collateral 
determinations of whether the multiple noncompensable 
service-connected disabilities were of such character as to 
clearly have interfered with his normal employability-which, 
incidentally, was not shown anywhere in the record before the 
RO anyway.  Thus, to this extent, he has failed to state a 
claim upon which relief can be granted, analogous to Rule 
12(b)(6) of the Federal Rules of Civil Procedure, and this 
component of his claim accordingly must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive in a case, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).



ORDER

The claim of CUE in the November 1967 RO decision, which 
denied a compensable rating of 10 percent for the thoracic 
spine disability, is granted, subject to the laws and 
regulations governing the payment of retroactive VA monetary 
benefits.

The claim of CUE in the November 1967 RO decision, which did 
not assign a 10 percent rating pursuant to 38 C.F.R. § 3.324, 
is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


